Order entered March 6, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                       No. 05-13-01027-CR

                            ANGELA KAY TAYLOR, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F13-55645-Q

                                           ORDER
       The Court DENIES appellant’s March 4, 2014 pro se motion to the extent she seeks

appointment of new counsel.

       We GRANT appellant’s pro se motion to the extent she seeks additional time to file her

pro se response to the Anders brief filed by counsel. We ORDER appellant to file her pro se

response by MAY 12, 2014. If the pro se response is not filed by that date, the appeal will be

submitted on the Anders brief alone.

       We DIRECT the Clerk to send a copy of this order, by first-class mail, to Angela Kay

Taylor, No. 13029980, Dallas County Jail, P.O. Box 660334, Dallas, Texas 75266-0334.


                                                      /s/   LANA MYERS
                                                            JUSTICE